Opinion issued March 13, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00198-CV
____________

IN RE BP PRODUCTS, NORTH AMERICA, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




CORRECTED MEMORANDUM OPINIONRelator, BP Products North America, Inc., has filed a petition for a writ of
mandamus complaining that respondent, the Honorable Susan Criss,


 abused her
discretion by signing the February 6, 2006 order that granted the motion of the
plaintiffs’ steering committee and thus compelled BP to produce, by March 17, 2006,
“all e-data derived from backup tapes and maintained on computer hard drives under
BP’s control” that were responsive to the plaintiffs’ steering committee’s request, as
identified in the February 6, 2006 order and in the manner specified in the order. 
Relator also filed a motion for emergency relief requesting that we stay respondent’s
February 6, 2006 order.  On March 9, 2006, we denied relator’s motion for emergency
relief.
          We deny the petition for writ of mandamus.  
 
PER CURIAM
 
Panel consists of Justices Nuchia, Jennings, and Alcala.